Per curiam.
The defendants were originally convicted of armed robbery, kidnapping, and auto theft. Their convictions were affirmed by the. Supreme Court in Allen v. State, 235 Ga. 709 (221 SE2d 405). Thereafter they filed an extraordinary motion for new trial which was overruled. An extraordinary motion for new trial cannot be granted where the grounds concern matters that could have been asserted in an original motion for new trial or where the defendants fail to show that the motion was based on newly-discovered evidence. Bishop v. State, 117 Ga. App. 93 (159 SE2d 477). This case falls within the above rules.

Judgment affirmed.


Bell, C. J., Shulman and Birdsong, JJ., concur.